DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 15, recites the limitation "a packing conveying column (62).”  It is unclear if the “a packing conveying column (62)” in line 15 is separate and distinct from the “a packing conveying column (62)” recited in line 10 of claim 4.  For the sake of compact prosecution, the recitation in line 15 is understood as “the packing conveying column (62)”.
Claim 7, line 20 recite “the water outlet rotating head (76)” and line 22 recites “each water outlet rotating head (76)”.  However, lines 15-16 recite “a plurality of groups of several water outlet rotating heads (76)”.  It is unclear if the recitation of “water outlet rotating head (76)” in lines 20 and 22 is encompassing of all of the plurality or a portion of the plurality of “water outlet rotating head (76)”.  Clarification is requested.
Claim 2 recites “two groups of thermocouples” and “two groups of condensing heat exchangers”.  Claim 2 is dependent on claim 1, which recites “a thermocouple” and “a condensing heat exchanger”.  It is unclear what the relationship is between the singular thermocouple and condensing heat exchanger of claim 1 and the “two groups of thermocouples” and “two groups of condensing heat exchangers” plurality of claim 2.  Clarification is requested.
Allowable Subject Matter
Claims 1 and 3 allowed.
Claims 2, 4, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the “thermocouple is slantways inserted to a side wall of the shell, and extends into the catalyst packing” limitation nor the structural relationship of the temporary wastewater storage tank limitation to the condensing heat exchanger to the CHG reactor limitation.  Claim 1 recites the “liquid inlet (21) of the temporary wastewater storage tank is connected to a condensed liquid outlet (31) of a condensing heat exchanger (3) by means of a high-pressure feed pump and a pipeline” and “a liquid outlet of the temporary wastewater storage tank is connected to a material inlet (of the reactor)” and the “condensed gas inlet (32) of the condensing heat exchanger is connected to the gas outlet (14)”of the reactor.  This structural relationship is deemed novel and unobvious over the cited art. 
A slanted thermocouple was not found in the prior art.  Thus, a slanted thermocouple that “extends into the catalyst packing” was not found in the prior art.  Reference CN 113244738, which would not be available as prior art based on the publication date of said reference, discloses a slanted thermocouple formed in the shell of a reactor but does not disclose a slanted thermocouple that “extends into the catalyst packing”.  
CN110885162 discloses a zero-recharge treatment process comprising a biochemical tank (5), an intermediate water tank (6), gas-liquid separator (29), a reaction tower (27) and heat exchangers (25, 24) present in a closed-circuit system (see figure 2 and paragraphs [0028], [0032], [0038] and [0039]).  
CN107601645 discloses a catalytic oxidation reactor (see figures 1 and 3) comprising an ozone inlet (1), waste water inlet (2), an exhaust gas discharge outlet (3), purified water outlet (4), a reactor holder (11), a bottom of catalytic oxidation reactor (17), and a catalytic oxidation reaction zone (a) (see figure 1 and 3 and paragraphs [0011], [0013], [0019], and [0022]-[0034]).
There is no reasonable combination of the cited art that would render claim 1 of the present application obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773